Citation Nr: 1818050	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a left eye scar due to toxoplasmosis prior to June 20, 2011.

2.  Entitlement to a compensable evaluation prior to July 30, 2012, an evaluation in excess of 10 percent prior to August 4, 2016, and an evaluation in excess of 30 percent thereafter for bilateral traumatic macular scars, residuals of toxoplasmosis.

3.  Entitlement to a compensable evaluation for multiple noncompensable service-connected disabilities prior to July 30, 2012, under the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2013 rating decision, the RO awarded an increased 10 percent evaluation for bilateral traumatic macular scars effective July 30, 2012.  In a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) awarded an increased evaluation to 30 percent for bilateral traumatic macular scars effective August 4, 2016.  However, as this grant does not represent a total grant of the benefits sought and the Veteran has not indicated that he is satisfied with this rating, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The matter was previously before the Board in August 2016 when it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C. § 5103A; 38 C.F.R. § 3.159.
The Board's August 2016 remand directed that all outstanding records pertinent to the Veteran's claim be obtained, including VA treatment records from August 2010 to the present.  Subsequently, VA treatment records were added to the claims file, including an October 2016 record which included an examination of the Veteran's eyesight.  The record noted that the Veteran was to return in three months for additional testing including a dilated fundus examination, optical coherence tomography, and possible fluorescein angiography.  No further VA treatment records have been associated with the claims file.  It was also noted in the January 2017 VA eye conditions examination that the Veteran had an upcoming February 2017 appointment at the Atlanta VA eye clinic, where further testing was to be conducted.  As there are additional VA treatment records that may be relevant to the Veteran's claims for increased ratings that have not been associated with the claims file; remand is required to obtain updated VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

As the matter is being remanded, the Veteran should also be provided with an opportunity to identify any additional pertinent evidence in support of his claim.

Further, the Board's August 2016 remand appeared to conclude that the Veteran had a claim of service connection for headaches that was inextricably intertwined with the increased rating claims.  This conclusion appears to be based on a statement submitted in March 2012 wherein he contended that his eye disability caused him to have headaches.  The remand specifically requested that the AOJ develop and adjudicate the claim.  The record does not reflect that any action has been taken on the claim of service connection for headaches.  Therefore, there has not been substantial compliance with this remand instruction.  As such, remand is again necessary to ensure the requested actions are substantially completed.

Additionally, the Board finds that the claim for a compensable evaluation for multiple noncompensable service-connected disabilities prior to July 30, 2012, under the provisions of 38 C.F.R. § 3.324 must also be remanded as it is inextricably intertwined with the rating issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a significant impact upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the claim must be deferred until the required evidentiary development discussed above is completed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with all required notice in response to the claim of service connection for headaches, to include as secondary to service-connected bilateral traumatic macular scars.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  

Regardless of the Veteran's response, the RO must attempt to obtain all VA treatment records from October 2016 to the present. 

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

3.  Undertake any other development deemed necessary, in particular consider whether the Veteran should be afforded a VA examination to determine the nature and etiology of his headaches.

4.  Then, adjudicate the Veteran's claim for service connection for headaches and inform him of his appellate rights with respect to the decision.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, in whole or part, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




